PER CURIAM
Defendant was convicted of rape in the first degree and sexual abuse in the first degree. ORS 163.375; ORS 163.427. He argues that the court erred in first sentencing him on the sexual abuse conviction and then using that conviction to increase his criminal history score on the rape conviction. The state concedes that, under State v. Seals, 113 Or App 700, 833 P2d 1344 (1992), and State v. Bucholz, 113 Or App 705, 834 P2d 456 (1992), defendant is correct. It argues that the remedy is to remand both convictions for resentencing. Resentencing is required on the conviction for rape that was erroneously imposed. There is no error to correct in the sentence for the conviction for sexual abuse. State v. Smith, 116 Or App 558, 842 P2d 805 (1992).
Remanded for resentencing on conviction for rape in the first degree; otherwise affirmed.